In a discovery proceeding in the Surrogate’s Court, Richmond county, decree directing appellants to pay to the administrator $510.03, etc., modified by striking out $510.03 and substituting $308.63 therefor, and as thus modified unanimously affirmed, without costs to any party. In our opinion the greater weight of the evidence shows that appellant Agnes Hannan paid the premiums on the policies in suit; and she, therefore, has a lien on the proceeds for $201.40. The other findings are supported by the proof. Present — Hagarty, Carswell, Davis, Adel and Close, JJ.